Citation Nr: 9927821	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  99-18 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to an increased 
evaluation for his service-connected PTSD, rated as 50 
percent disabling.  The veteran submitted a notice of 
disagreement with that rating decision in March 1999.  In 
June 1999, he was provided with a statement of the case.  His 
substantive appeal was received in June 1999.


REMAND

On the appellant's substantive appeal, received in June 1999, 
he indicated that he desired a hearing before a traveling 
Member of the Board.  However, the record indicates that the 
appellant has not been scheduled for his requested hearing.

The Board finds that the appellant did request a local 
hearing before a Member of the Board within his substantive 
appeal, and there is no clear indication in the record that 
this request was subsequently withdrawn.  Accordingly, the RO 
should now schedule the appellant for his requested hearing 
before a traveling Member of the Board.

Further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following action:

The RO should schedule a hearing for the 
appellant before a Traveling Member of 
the Board.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


